                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

PHYLLIS MARIE KNIGHT,                        )                     8:19CV206
                                             )
                     Plaintiff,              )
                                             )                 MEMORANDUM
       v.                                    )                  AND ORDER
                                             )
JOHN C. CHATELAIN, et al.,                   )
                                             )
                     Defendants.             )


       This matter is before the court on Plaintiff’s Notice of Appeal (Filing 14) and Motion
for Leave to Appeal IFP (Filing 15), both filed on August 12, 2019. Plaintiff appeals from
the court’s July 30, 2019 Judgment (Filing 13), in which the court dismissed this matter
without prejudice for lack of subject matter jurisdiction.

       Plaintiff was previously granted leave to proceed in forma pauperis in this matter
(Filing 4). As set forth in Federal Rule of Appellate Procedure 24(a)(3):

       A party who was permitted to proceed in forma pauperis in the district-court
       action, or who was determined to be financially unable to obtain an adequate
       defense in a criminal case, may proceed on appeal in forma pauperis without
       further authorization, unless:

              (A) the district court--before or after the notice of appeal is filed--
              certifies that the appeal is not taken in good faith or finds that the party
              is not otherwise entitled to proceed in forma pauperis and states in
              writing its reasons for the certification or finding . . . .

      The court finds that because Plaintiff proceeded in forma pauperis in the district court,
she may now proceed on appeal in forma pauperis without further authorization.

       IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Leave to Appeal IFP (Filing 15) is granted, and Plaintiff
may proceed in forma pauperis on appeal.
      2.      The Clerk of Court shall provide the Eighth Circuit Court of Appeals with a
copy of this order.

      DATED this 14th day of August, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                          -2-
